MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Jan 25 2018, 10:13 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alice Bartanen Blevins                                   Curtis T. Hill, Jr.
Salem, Indiana                                           Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeff L. Graham,                                          January 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         88A04-1703-CR-490
        v.                                               Appeal from the Washington
                                                         Circuit Court
State of Indiana,                                        The Honorable Larry W. Medlock,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         88C01-1209-FD-673



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018            Page 1 of 17
                                         Statement of the Case
[1]   Jeff L. Graham (“Graham”) appeals his conviction, following a jury trial, for

      Class D felony possession of marijuana.1 Graham argues that: (1) the trial

      court abused its discretion by admitting evidence at trial; (2) the evidence is

      insufficient to support his conviction; and (3) his sentence is inappropriate.

      Because we conclude that: (1) Graham has waived appellate review of his

      challenge to the admission of evidence; (2) the evidence is sufficient to support

      his conviction; and (3) his sentence is not inappropriate, we affirm his

      conviction and sentence.


[2]   We affirm.


                                                       Issues
             1. Whether Graham has waived appellate review of his challenge
                to the admission of evidence.

             2. Whether sufficient evidence supports Graham’s conviction.

             3. Whether Graham’s sentence is inappropriate.

                                                       Facts
[3]   On August 17, 2012, Detective Mike Bennett (“Detective Bennett”), who was

      the coordinator of the marijuana eradication unit of the Indiana State Police,

      flew over land in Washington County near Keltner Road in a Black Hawk




      1
        IND. CODE § 35-48-4-11. We note that, effective July 1, 2014, a new version of the possession of marijuana
      statute was enacted and that Class D felony possession of marijuana is now a Level 6 felony. Because
      Graham committed his offense in August 2012, we will apply the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018          Page 2 of 17
      helicopter. Detective Bennett located some suspected marijuana plants near a

      residence, which was later identified as Graham’s residence, and a “well[-]worn

      trail” leading from the residence to the location of the plants. (Tr. 16). The

      detective had the helicopter land and conducted an “open field search” to

      confirm that the plants were marijuana plants. (Tr. 16). As the helicopter

      landed, Detective Bennett saw a white male leave the residence and drive away

      in a dark-colored car. Once on the ground, Detective Bennett confirmed that

      the plants were indeed marijuana, and he saw an additional seventeen

      marijuana plants that were planted in pots along a foot path that led from the

      residence.


[4]   Detective Bennett then obtained a search warrant for Graham’s residence and

      curtilage. When executing the search warrant, the detective saw that there were

      five additional marijuana plants mingled among some tomato plants in the

      garden that was fifteen yards from Graham’s residence. The marijuana plants

      in the garden were the largest of the plants that Detective Bennett found on

      Graham’s property and were visible from Graham’s residence. Detective

      Bennett also found evidence of a marijuana-growing operation, including a

      “grow table” with fluorescent lights and “mylar reflective lining” located in an

      out-building and some potting soil and some empty pots near the back door of

      the residence. (Tr. 21, 22). The detective seized a total of twenty-four

      marijuana plants in varying stages of maturity and determined that Graham

      owned the two parcels of property where the marijuana plants were found. The

      total weight of the marijuana seized was 341.2 grams.


      Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 3 of 17
[5]   The State charged Graham with Class D felony possession of marijuana.2 The

      State alleged that Graham: (1) possessed marijuana; (2) grew or cultivated

      marijuana; or (3) failed to destroy marijuana plants that he knew were growing

      on his premises, and it alleged that the amount of marijuana involved was more

      than thirty grams. Thereafter, in January 2013, Graham filed a motion to

      suppress. Graham did not include a copy of the motion in his Appellant’s

      Appendix. The trial court held a hearing and ultimately denied Graham’s

      motion to suppress.


[6]   The trial court held a jury trial in January 2017. Detective Bennett testified to

      the facts contained above. When the State moved to admit the photographs of

      the marijuana plants found on Graham’s property and the bag containing the

      actual marijuana seized, Graham stated that he had “[n]o objection” to the

      admission of the evidence. (Tr. 17, 19, 55). Additionally, when the State

      moved to admit the State Police Lab report, indicating that the plants found on

      Graham’s property were marijuana with a net weight of 341.2 grams, Graham’s

      counsel stated, “No objection, your Honor.” (Tr. 57). Nor did Graham object

      to the detective’s testimony regarding the marijuana found on Graham’s

      property.


[7]   During the trial, Graham testified on his own behalf. He acknowledged that he

      owned the two parcels of land where the marijuana was found. Graham




      2
          The State filed the charging information in September 2012 and amended it in January 2016.


      Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018           Page 4 of 17
       testified that the marijuana plants were not his, and he denied any knowledge of

       the marijuana plants. Graham testified that his neighbors and other people had

       access to his property, suggesting that someone else could have planted the

       marijuana.


[8]    The jury found Graham guilty as charged. The trial court imposed a three (3)

       year sentence, with two (2) years, nine (9) months executed and three (3)

       months suspended. The trial court informed Graham that it would give him the

       opportunity to file a petition to modify his sentence after the completion of one

       year of incarceration, pending Graham’s behavior during that time. Graham

       now appeals.


                                                   Decision
[9]    Graham argues that: (1) the trial court abused its discretion by admitting

       evidence seized during the execution of a search warrant; (2) the evidence is

       insufficient to support his conviction; and (3) his sentence is inappropriate. We

       will review each argument in turn.


       1. Admission of Evidence


[10]   Graham first challenges the admission of evidence during his jury trial. The

       admission and exclusion of evidence falls within the sound discretion of the

       trial court, and we review the admission of evidence only for an abuse of

       discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and


       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 5 of 17
       effect of the facts and circumstances before it. Conley v. State, 972 N.E.2d 864,

       871 (Ind. 2012), reh’g denied.


[11]   Graham contends generally that the trial court erred by allowing “evidence” to

       be admitted during the jury trial. (Graham’s Br. 6). He, however, does not

       specify the exact evidence that he contends was erroneously admitted. Because

       Graham has failed to provide relevant, cogent argument, we conclude that he

       has waived any challenge to the admission of evidence. See Ind. Appellate Rule

       46(A)(8)(a) (requiring an appellant to support an argument with cogent

       argument).


[12]   Even if Graham had specified that he was challenging the admission of the

       marijuana into evidence, he has still waived any appellate challenge to the

       admission of the marijuana-related evidence because he did not object to the

       admission of such evidence at trial. In order to preserve a challenge to the

       admissibility of evidence for appeal, “a defendant must make a

       contemporaneous objection at the time the evidence is introduced at trial.”

       Hutcherson v. State, 966 N.E.2d 766, 770 (Ind. Ct. App. 2012) (emphasis added),

       trans. denied. See also Ind. Evidence Rule 103(a)(1) (providing that a “party may

       claim error in a ruling to admit . . . evidence only if . . . [the] party, on the




       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 6 of 17
       record[,] . . . timely objects . . . and . . . states the specific ground” for the

       objection) (emphases added).3


[13]   Here, when the State moved to admit evidence relating to the marijuana found

       on Graham’s property (including the actual bag containing the marijuana, the

       photographs of the marijuana, and the lab report confirming that the plants

       found on Graham’s property were marijuana with a net weight of 341.2 grams),

       Graham did not object. In fact, Graham affirmatively stated that he had “[n]o

       objection” to the admission of this evidence. (Tr. 17, 19, 55, 57). An

       “‘appellant cannot on the one hand state at trial that he has no objection to the

       admission of evidence and thereafter in this Court claim such admission to be

       erroneous.’” Halliburton v. State, 1 N.E.3d 670, 678-79 (Ind. 2013) (quoting

       Harrison v. State, 258 Ind. 359, 363, 281 N.E.2d 98, 100 (1972)). Consequently,

       Graham has waived appellate review of his claim of error. See, e.g., Brown v.

       State, 929 N.E.2d 204, 207 (Ind. 2010) (holding that defendant, who did not

       object to evidence upon introduction of evidence and who affirmatively stated

       he had no objection, waived review of his argument that evidence was

       unlawfully seized), reh’g denied; Nowling v. State, 961 N.E.2d 34, 35 (Ind. Ct.

       App. 2012) (holding that a defendant had waived appellate challenge to the




       3
         We note that there is a limited exception—not applicable here—to the requirement to continuously object
       at trial. Specifically, Indiana Evidence Rule 103(b), which became effective January 1, 2014, provides that
       “[o]nce the court rules definitively on the record at trial a party need not renew an objection . . . to preserve a
       claim of error for appeal.”

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018                Page 7 of 17
       admission of evidence by stating “no objection” when the evidence was offered

       for admission), trans. denied.


[14]   Nevertheless, “[a] claim that has been waived by a defendant’s failure to raise a

       contemporaneous objection can be reviewed on appeal if the reviewing court

       determines that a fundamental error occurred.” Brown, 929 N.E.2d at 207. See

       also Konopasek v. State, 946 N.E.2d 23, 27 (Ind. 2011) (“‘Failure to object to the

       admission of evidence at trial normally results in waiver and precludes appellate

       review unless its admission constitutes fundamental error.’”) (quoting Cutter v.

       State, 725 N.E.2d 401, 406 (Ind. 2000), reh’g denied).


[15]   “The fundamental error exception is ‘extremely narrow, and applies only when

       the error constitutes a blatant violation of basic principles, the harm or potential

       for harm is substantial, and the resulting error denies the defendant

       fundamental due process.’” Brown, 929 N.E.2d at 207 (quoting Mathews v. State,

       849 N.E.2d 578, 587 (Ind. 2006)). The Brown Court explained that a showing

       of fundamental error arising from the admission of alleged illegally seized

       evidence is very limited:


               [A]n error in ruling on a motion to exclude improperly seized
               evidence is not per se fundamental error. Indeed, because
               improperly seized evidence is frequently highly relevant, its
               admission ordinarily does not cause us to question guilt. That is
               the case here. The only basis for questioning Brown’s conviction
               lies not in doubt as to whether Brown committed these crimes,
               but rather in a challenge to the integrity of the judicial process.
               We do not consider that admission of unlawfully seized evidence
               ipso facto requires reversal. Here, there is no claim of fabrication
               of evidence or willful malfeasance on the part of the investigating
       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 8 of 17
               officers and no contention that the evidence is not what it
               appears to be. In short, the claimed error does not rise to the
               level of fundamental error.

       Brown, 929 N.E.2d at 207.


[16]   Just as in Brown, Graham does not assert any such claims in this case. Indeed,

       Graham fails to acknowledge his lack of objection during his jury trial and does

       not assert that the admission of the evidence constituted fundamental error.

       Instead, Graham merely asserts that the evidence was improperly admitted,

       alleging that the detective should have used a different address for the search

       warrant.4 Thus, Graham’s claim of error does not rise to the level of

       fundamental error. See id. (holding that a claim of error asserting that evidence

       was unlawfully seized, without more, does not constitute fundamental error).

       Because Graham affirmatively stated that he had no objection to the admission

       of the evidence at issue and has failed to demonstrate any fundamental error in

       the admission of the evidence, we need not address Graham’s evidentiary

       challenge. See, e.g., id. at 208 (explaining that it is not necessary to resolve the

       issue of whether a search was lawful where the defendant had failed to preserve

       the issue by failing to object and where there was no fundamental error).


       2. Sufficiency of Evidence




       4
        Graham contends that the detective should have used Graham’s address listed on property records instead
       of his address listed on his driver’s license.

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018        Page 9 of 17
[17]   Graham argues that the evidence was insufficient to support his conviction for

       Class D felony possession of marijuana.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder would find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original). Additionally, our Indiana

       Supreme Court has explained that “when determining whether the elements of

       an offense are proven beyond a reasonable doubt, a fact-finder may consider

       both the evidence and the resulting reasonable inferences.” Thang v. State,

       10 N.E.3d 1256, 1260 (Ind. 2014) (emphasis in original).


[18]   At the time of Graham’s offense, the possession of marijuana statute provided,

       in relevant part, that:


               A person who:

                        (1) knowingly or intentionally possesses (pure or
                        adulterated) marijuana . . . ;

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 10 of 17
                        (2) knowingly or intentionally grows or cultivates
                        marijuana; or

                        (3) knowing that marijuana is growing on the
                        person’s premises, fails to destroy the marijuana
                        plants;

               commits possession of marijuana . . . , a Class A misdemeanor.
               However, the offense is a Class D felony if the amount involved
               is more than thirty (30) grams of marijuana[.]

       I.C. § 35-48-4-11. To convict Graham as charged, the State was required to

       prove that Graham: (1) knowingly or intentionally possessed marijuana; (2)

       knowingly or intentionally grew or cultivated marijuana; or (3) failed to destroy

       marijuana plants that he knew were growing on his premises and that the

       amount of marijuana involved was more than 30 grams.


[19]   Graham does not dispute that marijuana plants, with a net weight of 341.2

       grams, were found on two parcels of his property. Instead, he contends that the

       State “failed to prove that Graham had the intent to commit the Felony alleged,

       as there was no[] evidence offered establishing actual knowledge of Graham as

       to the presence of the plants, nor that he was a cultivator of the plants.”

       (Graham’s Br. 8). Graham also suggests that the marijuana plants found on his

       property should not have been combined and should have been “weighed

       separately” to “identify the weight of the marijuana as it relates to the

       likelihood of Mr. Graham’s actual possession and cultivation of the plants.”

       (Graham’s Br. 8). The State, on the other hand, argues that the evidence was

       sufficient to show that Graham “constructively possessed the marijuana plants



       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 11 of 17
       found on the property that he exclusively possessed.” (State’s Br. 18). We

       agree with the State.


[20]   “[A] conviction for a possessory offense does not depend on catching a

       defendant red-handed.” Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). It is

       well-established that possession of an item may be either actual or constructive.

       See Lampkins v. State, 682 N.E.2d 1268, 1275 (Ind. 1997), modified on reh’g, 685

       N.E.2d 698 (Ind. 1997). Constructive possession, which is applicable in this

       case, occurs when a person has: (1) the capability to maintain dominion and

       control over the item; and (2) the intent to maintain dominion and control over

       it. Id.


[21]   The capability element of constructive possession is met when the State shows

       that the defendant is able to reduce the controlled substance to the defendant’s

       personal possession. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999).

       Additionally, “[a] trier of fact may infer that a defendant had the capability to

       maintain dominion and control over contraband from the simple fact that the

       defendant had a possessory interest in the premises on which an officer found

       the item.” Gray, 957 N.E.2d at 174. See also Goliday, 708 N.E.2d at 6

       (explaining that “[p]roof of a possessory interest in the premises in which the

       illegal drugs are found is adequate to show the capability to maintain control

       and dominion over the items in question”).


[22]   The intent element of constructive possession is shown if the State demonstrates

       the defendant’s knowledge of the presence of the contraband. Goliday, 708


       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 12 of 17
       N.E.2d at 6. A defendant’s knowledge may be inferred from either the

       exclusive dominion and control over the premises containing the contraband, or

       if the control is non-exclusive, evidence of additional circumstances pointing to

       the defendant’s knowledge of the presence of contraband. Id. These additional

       circumstances may include: “(1) a defendant’s incriminating statements; (2) a

       defendant’s attempting to leave or making furtive gestures; (3) the location of

       contraband like drugs in settings suggesting manufacturing; (4) the item’s

       proximity to the defendant; (5) the location of contraband within the

       defendant’s plain view; and (6) the mingling of contraband with other items the

       defendant owns.” Gray, 957 N.E.2d at 175.


[23]   Turning to the capability element, we note that the evidence is undisputed that

       that the marijuana plants were found on Graham’s property. Indeed, Graham

       admitted that he owned the two parcels of property on which the marijuana

       plants were found, and he testified that he was the only person who lived there.

       Graham’s possessory interest in the premises where the marijuana was found is

       adequate to show the capability to maintain control and dominion over the

       marijuana. See also Goliday, 708 N.E.2d at 6 (explaining that “[p]roof of a

       possessory interest in the premises in which the illegal drugs are found is

       adequate to show the capability to maintain control and dominion over the

       items in question”).


[24]   There was also sufficient evidence to satisfy the intent element of constructive

       possession. Here, the evidence revealed that Graham had exclusive control and

       possession of the property where the marijuana was found. He owned the

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 13 of 17
parcels of property where the twenty-four marijuana plants were found, and he

lived alone in the house on the property. Moreover, five of the marijuana

plants were mingled among tomato plants in Graham’s garden, which was

fifteen yards from his house. Detective Bennett testified that the marijuana

plants in the garden were the largest of the plants found on Graham’s property

and were visible from Graham’s residence. Seventeen marijuana plants were

planted in pots along a foot path that led from the residence. Detective Bennett

also found evidence of a marijuana-growing operation, including a “grow

table” with florescent lights and “mylar reflective lining” located in an out-

building and some potting soil and some empty pots near the back door of the

residence. (Tr. 21, 22). Thus, Graham’s knowledge of the presence of the

contraband, and his resulting intent for purposes of constructive possession,

could have been inferred from his exclusive control of the property or from

evidence of additional circumstances pointing to Graham’s knowledge of the

presence of contraband. See Goliday, 708 N.E.2d at 6 (explaining that the intent

element of constructive possession is shown if the State demonstrates the

defendant’s knowledge of the presence of the contraband, and this knowledge

may be inferred from either the exclusive dominion and control over the

premises or by evidence of additional circumstances pointing to the defendant’s

knowledge of the presence of contraband). From the evidence presented at

trial, the jury could have reasonably determined that Graham had the intent to

maintain dominion and control and that he constructively possessed the

contraband. Accordingly, we affirm Graham’s possession of marijuana

conviction.
Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 14 of 17
       3. Inappropriate Sentence


[25]   Graham contends that his three (3) year sentence, with two (2) years, nine (9)

       months executed and three (3) months suspended was inappropriate.


[26]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

       Rule 7(B) review “should be to attempt to leaven the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “Appellate Rule 7(B)

       analysis is not to determine whether another sentence is more appropriate but

       rather whether the sentence imposed is inappropriate.” Conley, 972 N.E.2d at

       876 (internal quotation marks and citation omitted).


[27]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       Here, Graham was convicted of Class D felony possession of marijuana. A

       Class D felony had sentencing range of six (6) months to three (3) years with an

       advisory sentence of one and one-half (1½) years. I.C. § 35-50-2-7. The trial

       court imposed a sentence of three (3) years, with two (2) years, nine (9) months

       executed and three (3) months suspended. The trial court informed Graham


       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018   Page 15 of 17
       that it would give him the opportunity to file a petition to modify his sentence

       after the completion of one year of incarceration, pending Graham’s behavior

       during that time.


[28]   Graham fails to address how the nature of his offense and his character render

       his sentence inappropriate.5 Because he has failed to provide relevant, cogent

       argument, we conclude that he has waived this sentencing challenge. See Ind.

       Appellate Rule 46(A)(8)(a) (requiring an appellant to support an argument with

       cogent argument). See also Foutch v. State, 53 N.E.3d 577, 580 n.1 (Ind. Ct. App.

       2016) (waiving a defendant’s sentencing argument where he failed to provide a

       cogent argument).


[29]   Waiver notwithstanding, Graham’s sentence is not inappropriate. The nature

       of Graham’s offense involved his possession of a large amount of marijuana.

       He had twenty-four marijuana plants growing on various locations on his

       property, and the total weight of the marijuana seized was 341.2 grams, which

       was well above the thirty-gram requirement for the commission of a Class D

       felony.


[30]   Turning to the nature of Graham’s character, we note that he has a prior

       criminal history, including convictions and pending charges. Specifically,




       5
        Graham merely contends that the trial court’s consideration of Graham’s pending charges in other causes
       was “inappropriate and led to an excessive sentence beyond what is reasonable[.]” (Graham’s Br. 9). This
       argument is without merit. See Bacher v. State, 722 N.E.2d 799, 804 (Ind. 2000) (explaining that a trial court
       may properly consider as an aggravating circumstance prior arrests and pending charges not reduced to
       convictions because they reflect the defendant’s character and indicate a risk of future crime).

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018            Page 16 of 17
       Graham had misdemeanor convictions for battery in 1987 and 1990, driving

       while intoxicated in 1993, operating while intoxicated in 2015, and conversion

       in 2016.6 For Graham’s conversion conviction, the trial court had ordered him

       to serve part of his sentence in a day reporting program; however, Graham was

       rejected by the program because he was “verbally abusive and combative” with

       the case manager. (App. Vol. 2 at 48). During the sentencing hearing, the trial

       court informed Graham that his rejection by the day reporting program due to

       Graham’s act of being “belligerent and hostile” toward the case manager “said

       a lot” to the trial court about Graham’s character. (Tr. 108). Additionally,

       Graham had the following two pending charges in two separate causes filed in

       2012: (1) Class D felony intimidation; and (2) Class A misdemeanor trespass.

       Moreover, as noted by the State during sentencing, Graham committed other

       offenses while being out on bond in this and in other causes, and he has

       previously violated probation. Graham’s character reveals a disregard for the

       law and the authority of the courts. Graham has not persuaded us that his

       sentence is inappropriate. Therefore, we affirm the sentence imposed by the

       trial court.


[31]   Affirmed.


       Riley, J., and Robb, J., concur.




       6
         Graham also had convictions in 2007 for failure to pay as agreed, cutting timber not purchased, and
       committing a fraudulent act that were later dismissed in 2009 after he complied with an agreement to pay
       restitution.

       Court of Appeals of Indiana | Memorandum Decision 88A04-1703-CR-490 | January 25, 2018         Page 17 of 17